I think the plea is good. Clauses in insurance policies like that set out in this plea are not *Page 293 
intended to oust the Court of jurisdiction either on the question of liability or amount of damages. In the last analysis such clauses are an agreement between the parties that the insured shall procure a certain kind of evidence, which although not binding on the court as to the amount of damages to be assessed yet may constitute evidence as to such amount.
Compliance with the condition is precedent to the right to bring an action. I do not agree that the plea bore upon its face evidence of bad faith. Nor was it necessary to admit liability.